                                            Case 4:21-cv-02280-PJH Document 6 Filed 04/21/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JAMES SKIP HULSEY,                            Case No. 21-cv-02280-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10       STEVEN MNUCHIN,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner in Texas, proceeds with a pro se civil action against a

                                  14   governmental entity.1

                                  15                                           DISCUSSION

                                  16          STANDARD OF REVIEW
                                  17          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  18   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  19   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  20   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  21   may be granted, or seek monetary relief from a defendant who is immune from such

                                  22   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  23   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  24          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  25   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  26   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  27
                                       1
                                  28     This order only relates to plaintiff Hulsey. To the extent other plaintiffs seeks the same
                                       relief and signed the instant complaint, they must file separate actions.
                                           Case 4:21-cv-02280-PJH Document 6 Filed 04/21/21 Page 2 of 6




                                   1   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)

                                   2   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                   3   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   4   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   5   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   6   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   7   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   8   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   9   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                  10   conclusions can provide the framework of a complaint, they must be supported by factual

                                  11   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  12   veracity and then determine whether they plausibly give rise to an entitlement to relief.”
Northern District of California
 United States District Court




                                  13   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  14          LEGAL CLAIMS
                                  15          Plaintiff seeks court intervention regarding his economic impact payment (“EIP”)

                                  16   pursuant to the Coronavirus Aid, Relief, and Economic Security Act (The “CARES Act”),

                                  17   Pub. L. No. 116-136, 134 Stat. 281 (2020).

                                  18          Background

                                  19          In Scholl v. Mnuchin, No. 20-cv-5309 PJH, –––F.3d ––– 2020 WL 6065059 (N.D.

                                  20   Cal. Oct. 14, 2020) (Scholl II), the court summarized the underlying issue that is central to

                                  21   plaintiff’s complaint:

                                  22                  The CARES Act, codified in part at section 6428 of the Internal
                                                      Revenue Code, 26 U.S.C. § 6428, establishes a tax credit for
                                  23                  eligible individuals in the amount of $1,200 ($2,400 if filing a
                                                      joint return), plus $500 multiplied by the number of qualifying
                                  24                  children. 26 U.S.C. § 6428(a). For purposes of the Act, an
                                                      eligible individual is defined as “any individual” other than (1)
                                  25                  any nonresident alien individual, (2) any individual who is
                                                      allowed as a dependent deduction on another taxpayer's
                                  26                  return, and (3) an estate or trust. § 6428(d). The EIP is an
                                                      advance refund of the subsection (a) tax credit and subsection
                                  27                  (f) describes the mechanism for implementing the advance
                                                      refund. Paragraph (1) of subsection (f) provides that “each
                                  28                  individual who was an eligible individual for such individual's
                                                                                        2
                                           Case 4:21-cv-02280-PJH Document 6 Filed 04/21/21 Page 3 of 6



                                                     first taxable year beginning in 2019 shall be treated as having
                                   1                 made a payment against the tax imposed by chapter 1 for such
                                                     taxable year in an amount equal to the advance refund amount
                                   2                 for such taxable year.” § 6428(f)(1).
                                   3                 Paragraph (3) of subsection (f) requires the IRS to “refund or
                                                     credit any overpayment attributable to this section as rapidly as
                                   4                 possible.” § 6428(f)(3). Additionally, Congress provided that
                                                     “[n]o refund or credit shall be made or allowed under this
                                   5                 subsection after December 31, 2020.” Id. The CARES Act also
                                                     has a reconciliation provision between the advance refund and
                                   6                 the tax credit such that if a taxpayer receives an advance refund
                                                     of the tax credit then the amount of the credit is reduced by the
                                   7                 aggregate amount of the refund. § 6428(e).
                                   8                 Three days after the President signed the CARES Act, the IRS
                                                     issued a news release explaining that the agency would
                                   9                 calculate and automatically issue an EIP to eligible individuals.
                                                     Declaration of Yaman Salahi (“Salahi Decl.”), Dkt. 55, Ex. 1 at
                                  10                 1. Though not required to do so by the Act, the IRS established
                                                     an online portal for individuals who are not typically required to
                                  11                 file federal income tax returns (e.g., because an individual's
                                                     income is less than $12,200), which allows those non-filers to
                                  12                 enter their information to receive an EIP. Id., Ex. 2. Individuals
Northern District of California




                                                     who use the non-filer online portal have until October 15, 2020
 United States District Court




                                  13                 to register in order to receive the EIP by the December 31, 2020
                                                     deadline imposed by the CARES Act. Id., Ex. 3.
                                  14
                                                     On May 6, 2020, the IRS published responses to “Frequently
                                  15                 Asked Questions” (“FAQ”) on the IRS.gov website. Id., Ex. 4.
                                                     Question 15 asked “Does someone who is incarcerated qualify
                                  16                 for the Payment [i.e., an EIP]?” The IRS responded:
                                  17                        A15. No. A Payment made to someone who is
                                                            incarcerated should be returned to the IRS by following
                                  18                        the instructions about repayments.         A person is
                                                            incarcerated if he or she is described in one or more of
                                  19                        clauses (i) through (v) of Section 202(x)(1)(A) of the
                                                            Social Security Act (42 U.S.C. § 402 (x)(1)(A)(i) through
                                  20                        (v)). For a Payment made with respect to a joint return
                                                            where only one spouse is incarcerated, you only need to
                                  21                        return the portion of the Payment made on account of
                                                            the incarcerated spouse. This amount will be $1,200
                                  22                        unless adjusted gross income exceeded $150,000.
                                  23   Id. at *1-2 (footnotes omitted).

                                  24          In Scholl v. Mnuchin, No. 20-cv-5309 PJH, –––F.3d –––, 2020 WL 5702129 (N.D.

                                  25   Cal. Sept. 24, 2020) (Scholl I), the court preliminary certified the following class:

                                  26                 All United States citizens and legal permanent residents who:
                                  27                 (a) are or were incarcerated (i.e., confined in a jail, prison, or
                                                     other penal institution or correctional facility pursuant to their
                                  28                 conviction of a criminal offense) in the United States, or have
                                                                                      3
                                              Case 4:21-cv-02280-PJH Document 6 Filed 04/21/21 Page 4 of 6



                                                      been held to have violated a condition of parole or probation
                                   1                  imposed under federal or state law, at any time from March 27,
                                                      2020 to the present;
                                   2
                                                      (b) filed a tax return in 2018 or 2019, or were exempt from a
                                   3                  filing obligation because they earned an income below $12,000
                                                      (or $24,400 if filing jointly) in the respective tax year;
                                   4
                                                      (c) were not claimed as a dependent on another person's tax
                                   5                  return; and
                                   6                  (d) filed their taxes with a valid Social Security Number, and, if
                                                      they claimed qualifying children or filed jointly with another
                                   7                  person, those individuals also held a valid Social Security
                                                      Number.
                                   8
                                                      Excluded from the class are estates and trusts; defendants; the
                                   9                  officers, directors, or employees of any defendant agency; and,
                                                      any judicial officer presiding over this action and his/her
                                  10                  immediate family and judicial staff.
                                  11   Id. at *25. In Scholl II, the court granted final certification of this class and entered the

                                  12   following declaratory relief:
Northern District of California
 United States District Court




                                  13                  [T]he court finds and declares that title 26 U.S.C. § 6428 does
                                                      not authorize defendants to withhold advance refunds or credits
                                  14                  from class members solely because they are or were
                                                      incarcerated. The court further finds and declares that
                                  15                  defendants’ policy that persons who are or were incarcerated
                                                      at any time in 2020 were ineligible for advance refunds under
                                  16                  the Act is both arbitrary and capricious and not in accordance
                                                      with law.
                                  17
                                       2020 WL 6065059, at *21. A permanent injunction was entered and defendants were to
                                  18
                                       reconsider EIPs that were denied solely due to an individual’s incarcerated status. Id. at
                                  19
                                       *22.
                                  20
                                                With respect to specific payments the court stated:
                                  21
                                                      The court takes no position on whether plaintiffs or class
                                  22                  members are in fact owed advance refund payments or the
                                                      amount of those payments. Indeed, the court’s Rule 23(b)(2)
                                  23                  finding was premised on the “indivisible nature of the injunctive
                                                      or declaratory remedy warranted” but not “an individualized
                                  24                  award of monetary damages.” Dkt. 50 at 42 (quoting Wal-Mart
                                                      Stores, Inc. v. Dukes, 564 U.S. 338, 360-61, 131 S.Ct. 2541,
                                  25                  180 L.Ed. 2d 374 (2011)). The court’s determination in this
                                                      order is that the IRS’s action was “arbitrary, capricious, . . . or
                                  26                  otherwise not in accordance with law” and the appropriate
                                                      remedy is to “hold unlawful and set aside” that agency action.
                                  27                  5 U.S.C. § 706(2). It is incumbent on the IRS, as the agency
                                                      charged by Congress, to make individual determinations
                                  28                  whether an individual is an “eligible individual” and meets the
                                                                                       4
                                           Case 4:21-cv-02280-PJH Document 6 Filed 04/21/21 Page 5 of 6



                                                     various criteria delineated in the Act.
                                   1
                                       Id. at 20.
                                   2
                                              Discussion
                                   3
                                              Plaintiff is incarcerated and part of the Scholl class. He filed this case on February
                                   4
                                       22, 2021. Plaintiff states that he has not received his EIP and seeks the court to compel
                                   5
                                       the IRS to provide his EIP and to hold the IRS in contempt for failing to provide the
                                   6
                                       payment. To the extent plaintiff argues that his EIP was denied due to his incarcerated
                                   7
                                       status, he is already a member of the Scholl class; therefore, he is not entitled to
                                   8
                                       separate individual relief. An individual suit for injunctive and equitable relief may be
                                   9
                                       dismissed when it duplicates an existing class action's allegations and prayer for relief.
                                  10
                                       See Pride v. Correa, 719 F.3d 1130, 1133 (9th Cir. 2013); Gillespie v. Crawford, 858 F.2d
                                  11
                                       1101, 1103 (5th Cir. 1988) (en banc) ("Individual members of the class and other
                                  12
Northern District of California




                                       prisoners may assert any equitable or declaratory claims they have, but they must do so
 United States District Court




                                  13
                                       by urging further actions through the class representative and attorney, including
                                  14
                                       contempt proceedings, or by intervention in the class action.").
                                  15
                                              Nor is plaintiff entitled to relief to the extent he seeks the court to compel the IRS
                                  16
                                       to provide his EIP pursuant to Scholl or the CARES Act and to hold the IRS in contempt.
                                  17
                                       The court in Scholl found that the EIP could not be denied only because an individual
                                  18
                                       was incarcerated. However, the court was clear that it took no position on whether
                                  19
                                       individual incarcerated plaintiffs were owed the EIP, which is the relief sought in the
                                  20
                                       instant case. That responsibility fell to the IRS to make an individual determination. The
                                  21
                                       IRS is not in contempt simply for failing to send plaintiff the EIP. Plaintiff is also informed
                                  22
                                       that funds cannot now be distributed pursuant to the CARES Act. As noted above, the
                                  23
                                       CARES Act imposed a deadline of December 31, 2020, for EIPs to be made or allowed.
                                  24
                                       That deadline has passed, and no more funds may be issued.2 Plaintiff cannot obtain the
                                  25

                                  26
                                       2
                                  27    Prior to the deadline, 385,995 incarcerated individuals were issued the EIP after they
                                       were reconsidered despite previously being identified as incarcerated. Scholl v. Mnuchin,
                                  28   No. 20-cv-5309 PJH, Docket No. 178 at 3. In addition, 950,000 individuals received the
                                       EIP before their accounts were marked as incarcerated. Id.
                                                                                   5
                                           Case 4:21-cv-02280-PJH Document 6 Filed 04/21/21 Page 6 of 6




                                   1   relief he seeks in this case.

                                   2          For all these reasons, plaintiff fails to state a claim for relief. The complaint will be

                                   3   dismissed without leave to amend because it is clear that no amount of amendment

                                   4   would cure the deficiencies noted above. See Lopez v. Smith, 203 F.3d 1122, 1129-30

                                   5   (9th Cir. 2000).

                                   6                                           CONCLUSION

                                   7          The action is DISMISSED with prejudice. The clerk shall close this case.

                                   8          IT IS SO ORDERED.

                                   9   Dated: April 21, 2021

                                  10

                                  11                                                              /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  12                                                             United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      6
